Van Brunt, P. J. (dissenting):
I cannot concur in the opinion of the court. Although the Court of Appeals held that the memorandum made by Mr. Brewster, and *218found after his death in his box in the safe deposit company, was admissible in evidence, yet it also held that it was not sufficient of itself to justify a recovery, and that it was necessary to connect the memorandum Avith services rendered, and so furnish evidence that the services were .rendered at the request of the decedent, with the expectation that compensation would be made.
It was attempted to do so in the case at bar by the evidence of one Nichols, who testified that the claimant Gallagher and Mr. BreAvster Avere intimate friends, were together almost every evening, and that Gallagher rendered services for Mr. Breivster, and also attended to some of Mr. Brewster’s business. When asked what services Mr. Gallagher had ever rendered Mr. Brewster, or what matter of business he had ever attended to for him, the witness was' unable to specify a single thing that Gallagher had ever done for Brewster. He Avas Avholly unable to tell us what he considered a service or what he considered attending to the business of Mr. Brewster, and yet a majority of the court are of the opinion that this evidence was sufficient to show that Gallagher had rendered services to the decedent. Nichols is thus permitted to give liis conclusion that services were rendered and business attended to by Gallagher for Brewster without giving to the court the slightest intimation upon Avhat that conclusion is based. He determines for himself whether these things, which he is unable to describe, and of the nature of which he can give no idea, were services to Mr. Brewster.
The prevailing opinion states that no evidence to contradict Mr. Nichols was given. It is difficult to see Iioav anybody could contradict, when nothing has been sworn to except Mr. Nichols’ conclusion that at some time, under some unknown circumstances, Mr. Gallagher had rendered to Mr. BreAvster some services of some kind or other. It seems to me that if such testimony is to be. dignified by the name of proof then the rule that the conclusions of Avitnesses are not evidence is abolished.
The judgment should be reversed.
Judgment affirmed, with costs.